Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 5 and 6, 11, 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN 1694238 A
‘238 teaches:
1. A semiconductor device, comprising: a substrate; a dielectric layer (42, Figure 4a), disposed over the substrate (41), wherein the dielectric layer contains a contact hole (43), and a bottom of the contact hole exposes a surface of the substrate (41); a metal silicide layer (45), disposed on the surface of the substrate exposed by the bottom of the contact hole (41); a barrier layer (44), disposed on a surface of the metal silicide layer (45); and a plug layer (50), disposed over the barrier layer (44) and fully filling the contact hole (43).
2. The semiconductor device according to claim 1, further including: an adhesion layer (47), disposed between the barrier layer (44) and the plug layer (50).
5. The semiconductor device according to claim 1, wherein: the plug layer (50) is made of a material including tungsten.
6. A fabrication method of a semiconductor device, comprising: forming a dielectric layer (42) on a substrate (41); forming a contact hole (43) in the dielectric layer by etching the dielectric layer, wherein a bottom of the contact hole (43) exposes a surface of the substrate; forming a metal silicide layer (45) and a barrier layer (44) over the substrate exposed by the bottom of the contact hole (43), wherein the barrier (44) layer covers a surface of the metal silicide layer (45); and forming a plug layer (50) over the barrier layer, wherein the plug layer fully fills the contact hole (43).
11. The method according to claim 6, before forming the plug layer (50), further including: forming an adhesion layer (47) on the barrier layer (44) and on a sidewall of the contact hole (43).
17. The method according to claim 6, wherein: the plug layer (50) is made of a material including tungsten.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 238.
‘238 fails to teach: wherein: a thickness of the adhesion layer is in a range of approximately 5 A - 15 A. 
In regards to the thickness, these values would be optimized through routine experimentation and would not lend themselves to patentability in the instant application, without displaying unexpected results. (in Re Aller)
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘238 as applied to claim 6 above, and further in view of CN 105470293.
‘293 teaches: (google translation)
Method for forming contact plugs 52, 54, 56 can be before the interlayer dielectric layers 32, 50 to form a plurality of contact holes (not shown) can then be selectively to the exposed contact hole bottom source/drain regions 26 and the epitaxial layer 28 is formed on the surface of the metal silicide. then orderly forming a barrier/adhesion layer (not shown), a seed layer (not shown) and a conductive layer (not shown) is covered and filled in the contact hole, wherein the barrier/adhesion layer conformally (conformally) filled in the contact hole and the conductive layer completely fills the contact hole. material of the barrier/adhesion layer such as tantalum (Ta), titanium (Ti), titanium nitride (TiN), tantalum titanium nitride (TaN), tungsten nitride (WN) or any combination thereof, such as titanium/titanium nitride, but it is not limited to this. the material of the seed layer is selected same as the material of the conductive layer, the conductive layer of material comprises various low-resistance metal material, such as aluminum (Al), titanium (Ti), tantalum (Ta), tungsten (W), niobium (Nb), molybdenum (Mo), copper (Cu), etc., preferably tungsten or copper, and the best is tungsten. and performing a planarization process such as chemical mechanical polishing (CMP) manufacturing technique, etching technique or both of combination, removing a part of the barrier/adhesion layer, the seed layer and the conductive layer, the remaining conductive layer upper surface is level to the upper surface and the interlayer dielectric layer to form contact plugs 52, 54, 56, thus finishing the manufacture of semiconductor elements of the preferred embodiment of the present invention.
In regards to claim 14, the thickness, these values would be optimized through routine experimentation and would not lend themselves to patentability in the instant application, without displaying unexpected results. (in Re Aller)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of ‘238 and ‘293, because these steps are conventionally done in the art to form a contact plug with low defect impurity concentration.
In regards to claim 20, ‘238 fails to teach:
wherein forming the contact hole includes: one or more of a dry etching process and a wet etching process.
Examiner takes official notice, that it is well known in the art to form a photoresist over the silicon layer, dry etch the silicon layer and then perform wet etching (i.e. CMP) to remove the photoresist to form a contact hole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6,7, 17 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1,4,5, and 11 of copending Application No. 16/991,655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The similar subject matter being:
‘573							‘655
6. A fabrication method of a semiconductor device, comprising: forming a dielectric layer on a substrate; forming a contact hole in the dielectric layer by etching the dielectric layer, wherein a bottom of the contact hole exposes a surface of the substrate; forming a metal silicide layer and a barrier layer over the substrate exposed by the bottom of the contact hole, wherein the barrier layer covers a surface of the metal silicide layer; and forming a plug layer over the barrier layer, wherein the plug layer fully fills the contact hole.
1. A method for forming a semiconductor device, comprising:
providing a base;
forming an interlayer dielectric layer over the base;
forming a contact hole by etching the interlayer dielectric layer, the contact hole exposing a portion of a surface of the base;
forming a barrier layer over the base in the contact hole; and
forming a metal layer over the barrier layer, the metal layer fully filling the contact hole.

20. The method according to claim 6, wherein forming the contact hole includes: one or more of a dry etching process and a wet etching process.
4. The method according to claim 1, wherein forming the contact hole includes a dry etching process or a wet etching process
17. The method according to claim 6, wherein: the plug layer is made of a material including tungsten.
5. The method according to claim 1, wherein a material of the metal layer includes tungsten (W).

7. The method according to claim 6, wherein forming the metal silicide layer and the barrier layer includes: forming a metal layer on the surface of the substrate exposed by the bottom of the contact hole, forming a reaction layer on the metal layer
11. The method according to claim 1, before forming the barrier layer, further comprising: forming a reactive metal layer at a bottom and on a sidewall of the contact hole and over the interlayer dielectric layer; and forming a diffusion barrier layer over the reactive metal layer.


In regards to the above limitations, the terms “plug” and “substrate” are interchangeable in the art with “base” and “metal”.
Allowable Subject Matter

Claims 4, 7-10, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references fail to teach:
 wherein the barrier layer is made of a material including a titanium-silicon alloy or a cobalt-titanium alloy.
 Also: wherein forming the metal silicide layer and the barrier layer includes: forming a metal layer on the surface of the substrate exposed by the bottom of the contact hole, forming a reaction layer on the metal layer, and after forming the plug layer over the reaction layer, performing an annealing treatment to form the metal silicide layer on the surface of the substrate and the barrier layer covering the metal silicide layer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745